PER CURIAM.
Upon consideration of the stipulation of counsel for respective parties, that this cause shall abide the final judgment in the companion cause of George W. Yost v. Commissioner, No. 11155, and it appearing from the files of this Court, that an opinion was rendered and filed on May 3, 1946, 9 Cir., 155 F.2d 121, affirming the decision of the Tax Court of the United States, 5 T.C. 140, in cause No. 11155, George W. Yost v. Commissioner and a judgment filed and entered on May 3, 1946, and that no petition for certiorari was filed in said cause and no record has been issued for use in the Supreme Court of the United States, and the time to make such petition for writ of certiorari has expired, and the judgment in Cause No. 11155 has become final, it is ordered that a judgment affirming the decision of the Tax Court of the United States in this cause be forthwith filed and entered, and the mandate of this Court in this cause issue forthwith.